DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/12/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al US 2013/0062760.

Pertaining to claim 21, Hung teaches a semiconductor device comprising: 
an interconnect structure 230/232/234 see Figure 18 comprising a first metallization pattern, the first metallization pattern 230 comprising a first via portion (note that a “via” is simply an interconnect in the broadest sense of the word, and element 230 connects UBM 234 with the elements in layer 240 as shown in Figure 18, and some portions of 230 connect to UBMs and other portions of 230 do not, the portion connecting to a UBM is considered a via)  adjacent a first surface of the interconnect structure; 
a first die 204 on the interconnect structure opposite the first via portion; and 
a first under-bump metallurgy (UBM) 234 (See Figure 18) on and in physical contact with the first via portion (as explained above), wherein a centerline of the first UBM is offset from a centerline of the first via portion See Figure 18 (the UBM layer is offset from the via).

Pertaining to claim 23, Hung teaches the semiconductor device of claim 21, further comprising 
a second die 204 See Figure 18 on the interconnect structure adjacent the first die; and 
an underfill 206 see Figure 12 and Figure 18 between the interconnect structure and each of the first die and a second die, the underfill extending to level with surfaces of the first die and the second die opposite the interconnect structure See Figure 18, 206 is level with the dies 204 opposite the interconnect structure 230/232/234.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung as applied to claim 21 above, and further in view of Ozawa et al US 2010/0295174.

Pertaining to claim 22, Hung teaches the semiconductor device of claim 21, including Figure 10 which shows a UBM/bump layout with inner (first) and outer (second) UBM’s.  Hung does not teach wherein:
a first plurality of UBMs, the first plurality of UBMs comprising the first UBM; and 
a second plurality of UBMs encircling the first plurality of UBMs, wherein a density of the first plurality of UBMs is less than a density of the second plurality of UBMs.  

However, this is an obvious variation of a chip bump layout and would have been obvious to one of ordinary skill at the time the invention was filed.  See, for example, Ozawa et al.  Ozawa teaches a bump layout with a central portion of lower density bumps than a surrounding portion of higher density bumps See Figure 2.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Ozawa into the device of Hung by changing the density of the inner bump/UMB contacts.  The ordinary artisan would have been motivated to modify Hung in the manner set forth above for at least the purpose of allowing for a flip chip of a particular pattern to be connected to an underlying interconnect structure, or, for purposes of heat distribution, wherein the central portion of the chip might have higher heat generation thus necessitating an increased density of bump interconnects, and/or electrical considerations such as parasitic capacitance or potential for electrical shorts.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung as applied to claim 23 above, and further in view of Son et al US 2015/0255426.

Pertaining to claim 24, Hung teaches the device of claim 23 but does not teach an encapsulant surrounding the first die, the second die and the underfill, wherein the surfaces of the encapsulant are level with the surface of the underfill and dies.  Son et al teaches such an arrangement, including an encapsulant 15, and underfill 13 and dies 111/112, all having a level surface See Figure 7.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Son into the device of Hung by encapsulating the dies.  The ordinary artisan would have been motivated to modify Hung in the manner set forth above for at least the purpose of protecting the device from damage during subsequent assembly or operation.

Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation the UBM being coupled to the second metallization pattern, wherein a first centerline of the first via portion and a second centerline of the second via portion are misaligned with a third centerline of the UBM, and wherein the first centerline and the second centerline are on opposite sides of the third centerline, and/or wherein a first distance is measured between an edge of the under-bump metallization closest to a centerline of the integrated circuit die and an edge of the via portion closest to the centerline of the integrated circuit die, wherein a second distance is measured between an edge of the under-bump metallization furthest from the centerline of the integrated circuit die and an edge of the via portion furthest from the centerline of the integrated circuit die, and wherein a first difference between the first distance and the second distance is positive; and a conductive contact coupled to the under-bump metallization in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/               Primary Examiner, Art Unit 2817                                                                                                                                                                                         7/25/22